Case 1:18-cv-03844-TWP-DLP Document 180 Filed 05/19/21 Page 1 of 2 PageID #: 3613




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  DEMONA FREEMAN,                               )
                                                )
                             Plaintiff,         )
                                                )
                        v.                      )     No. 1:18-cv-03844-TWP-DLP
                                                )
  OCWEN LOAN SERVICING, LLC,                    )
  BANK OF NEW YORK MELLON                       )
    a/k/a BANK OF NEW YORK                      )
    a/k/a BANK OF NEW YORK,                     )
                                                )
                             Defendants.        )

                        MINUTE ENTRY FOR MAY 18, 2021
                            STATUS CONFERENCE
                   HON. DORIS L. PRYOR, MAGISTRATE JUDGE


          The parties appeared by telephone for a Status Conference on May 18, 2021.

  The parties discussed the status of the case. The Settlement Conference set for July

  27, 2021 is VACATED.

          All proceedings and deadlines in this matter are STAYED through July 30,

  2021.

          This matter is scheduled for a telephonic status conference on July 27, 2021

  at 2:00 p.m. (Eastern) to discuss case status. Counsel shall attend the status

  conference by calling the designated telephone number, to be provided by the Court

  via email generated by the Court's ECF system. The parties shall file a status

  report with the Court on or before July 23, 2021 regarding the status of the case

  and including a proposed agenda for the July 27, 2021 telephonic status conference.
Case 1:18-cv-03844-TWP-DLP Document 180 Filed 05/19/21 Page 2 of 2 PageID #: 3614




  If necessary, the parties shall file an amended case management plan no later than

  July 22, 2021.




     Date: 5/19/2021




  Distribution:

  All ECF-registered counsel of record via email
